Citation Nr: 1546483	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of pneumonia.
 
2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1952 to October 1954. 

These matters are before to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Nashville Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In a statement received in February 2011, the Veteran raised the issues of whether there was clear and unmistakable error (CUE) in that part of the February 2005 rating action that denied his initial claim for service connection for residuals of pneumonia and in that part of the August 2009 rating action that denied his initial claim for service connection for a heart disability.  Specifically, he stated that the decisions were in error because they were decided without an examination being obtained. The pending challenges for revision of the February 2005 and August 2009 rating decisions based upon CUE are inextricably intertwined with the Veteran's petitions to reopen his claims for service connection based upon new and material evidence.  In this regard, the Board notes that if it ultimately determined that CUE exists in a previous adjudication of an issue, then a claim to reopen that issue would effectively be moot.  As such, a decision on the merits as to any of this remaining claim would be premature at this time.

Therefore, consideration of the claims to reopen must be deferred until the intertwined issues of CUE are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the clear and unmistakable error (CUE) challenges to the February 2005 rating decision that denied service connection for residuals of pneumonia and the August 2009 rating decision that denied service connection for a heart disability on the basis that the decisions were rendered without obtaining an examination.  The Veteran should be notified of this decision and of his appellate rights.
 
2.  Then, if the AOJ determines that the February 2005 and August 2009 rating actions do not contain CUE, readjudicate the claims of whether new and material evidence has been received to reopen claims for service connection for residuals of pneumonia and a heart disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




